31 F.2d 569 (1929)
FEDERAL TRADE COMMISSION
v.
BRADLEY.
BRADLEY
v.
FEDERAL TRADE COMMISSION.
Nos. 129, 157.
Circuit Court of Appeals, Second Circuit.
March 18, 1929.
James M. Brinson, Robert E. Healy, Adrien F. Busick, and Alfred M. Craven, all of Washington, D. C., for Federal Trade Commission.
Walter D. Yankauer and Schaffer & Lake, all of New York City, for Bradley.
Before L. HAND, SWAN, and CHASE, Circuit Judges.
PER CURIAM.
The order to cease and desist of the Federal Trade Commission of January 21, 1928, is affirmed, and an order of this court will be entered perpetually enjoining James J. Bradley in the terms of said order to cease and desist.